           Case 2:15-cr-00198-GMN-NJK Document 443 Filed 07/26/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     RONALD L. CHENG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
 5   ronald.cheng@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:15-CR-00198-GMN-NJK

 9                 Plaintiff,                          Motion for Government Attorney
                                                       Appearance Under Local Rule IA 11-3
10         v.

11   JUNZO SUZUKI and PAUL SUZUKI,

12                 Defendants.

13

14          The United States of America, by and through Assistant U.S. Attorney Ronald L.

15   Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that

16   Cory E. Jacobs, Trial Attorney with the United States Department of Justice, Criminal

17   Division, be permitted to appear before this Court in the above-captioned case.

18          Mr. Jacobs is a member in good standing of the bar of the State of New York, he is

19   employed by the United States as an attorney, and, in the course and scope of his

20   ///

21   ///

22   ///

23   ///

24   ///
          Case 2:15-cr-00198-GMN-NJK Document 443 Filed 07/26/21 Page 2 of 2




1    employment, he has occasion to appear before the Court on behalf of the United States in

2    connection with the above-captioned matter.

3          Dated this 9th day of July,2021.

4                                                      Respectfully Submitted,

5
                                                       /s/ Ronald L. Cheng
6                                                      RONALD L. CHENG
                                                       Chief, Criminal Division
7                                                      Assistant United States Attorney

8

9

10                                                     IT IS SO ORDERED.

                                                                   26 day of July, 2021
                                                       Dated this ____
11

12

13                                                     ___________________________
                                                       Gloria M. Navarro, District Judge
14                                                     UNITED STATES DISTRICT COURT

15

16

17

18

19

20

21

22

23

24

                                                   2
